 1   Law Office of Steven L. Crawford
     Steven L. Crawford #166488
 2   192 North 11th Street
     Grover Beach, CA 93433
 3   Tel: (805)458-6312
     Fax: (805)489-2001
 4
     Attorney for Defendant
 5   URIEL ERNESTO SALAZAR-SARMIENTA
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                               )
     UNITED STATES OF AMERICA,                   ) Case No. 1:18-cr-00131-LJO-SKO
12                                               )
                       Plaintiff,                )
13                                               ) STIPULATION TO MODIFY CONDITIONS
     vs.                                         ) OF RELEASE; ORDER
14                                               )
     URIEL ERNESTO SALAZAR-                      )
15   SARMIENTA,                                  )
                                                 )
16                     Defendant.                )
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Michael G. Tierney, counsel for plaintiff, and Steven
19   L. Crawford, appointed counsel for defendant Uriel Ernesto Salazar-Sarmienta, that Mr. Salazar-
20   Sarmienta’s conditions of release requiring him to participate with Electronic Monitoring while
21   on pretrial release be terminated. Counsel for defendant was requested by the pretrial officer to
22   request that Mr. Sarmienta no longer be required to use electronic monitoring as he has been
23   compliant and the officer believes that this condition is no longer required to ensure Mr.
24   Sarmienta’s appearance when required. The government has also expressed no objection to
25   removing this condition.
26          WHEREFORE, the parties respectfully request that the Court modify the conditions of
27   release as set forth above.
28
 1                                               Respectfully submitted,
 2                                               PHILLIP A. TALBERT
                                                 United States Attorney
 3
 4   Date: February 15, 2019                     /s/ Michael Tierney
                                                 MICHAEL TIERNEY
 5                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 6
 7   Date: February 15, 2019                     /s/    Steven L. Crawford
                                                 Steven L. Crawford
 8                                               Attorney for Defendant
                                                 URIEL ERNESTO SALAZAR-SARMIENTA
 9
10
                                               ORDER
11
            Pursuant to the parties’ stipulation, and based on defendant’s past compliance during
12
     supervision, the Court hereby modifies Mr. Salazar-Sarmienta’s pretrial release as requested
13
     above to remove the condition of release requiring him to participate with Electronic Monitoring.
14
15
     IT IS SO ORDERED.
16
17      Dated:     February 20, 2019                         /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27

28



                                                    2
